Crew III, J.
Appeal from an amended order of the Supreme Court (Ferradino, J.), entered June 29, 1998 in Fulton County, which, inter alia, granted plaintiffs motion for summary judgment of foreclosure and sale.
Plaintiff is the assignee of a mortgage granted by defendant Harold S. Clifford (hereinafter defendant) and covering certain real property located in the Town of Johnstown, Fulton County. Defendant ultimately ceased making the required payments, prompting plaintiff to commence the instant action for foreclosure. Following joinder of issue, plaintiff moved for summary judgment. Defendant opposed plaintiffs motion, contending that the mortgage at issue did not contain his “bona fide signature”. Supreme Court granted plaintiff the requested relief and denied defendant’s subsequent motion to reargue, prompting this appeal from Supreme Court’s amended order.
We have been advised that following entry of Supreme Court’s amended order, and during the pendency of this appeal, a final judgment of foreclosure and sale was entered. As “[t]he right to take a direct appeal from an intermediate order terminates with the entry of a final judgment in the action” (Pixel Intl. Network v State of New York, 255 AD2d 666), defendant’s appeal is dismissed.
Cardona, P. J., Spain, Carpinello and Mugglin, JJ., concur. Ordered that the appeal is dismissed, without costs.